ANDERSON, J.
In an action of detinue, the statute (section 3781, Code 1907,) requires that the value of each article of the property sued for should *652be assessed by the jury separately, if practicable, and that judgment against either party must be for the property sued for or its alternate value, etc. The judgement entry fails to recite or show a compliance with the law, as the value of the property was not assessed, nor is there any judgment for the alternate velue. — Witticks v. Keiffer, 31 Ala. 199; Lassiter v. Thompson, 85 Ala. 223, 6 South. 33; Warehouse Co. v. Johnson, 85 Ala. 178, 4 South. 643.
The judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
Dowdell, C. J., and McClellan and Mayfield, JJ., concur.